Petition for Writ of Mandamus Denied and Memorandum Opinion filed March 8,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00056-CV
                                    ____________

           IN RE KATY SPRINGS & MANUFACTURING, INC., Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   133rd District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-15658



                     MEMORANDUM                     OPINION

      On January 25, 2012, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Jaclanel McFarland, presiding
judge of the 133rd District Court of Harris County, to set aside her orders to quash signed
December 28, 2011, and January 3, 2012.
       A trial court abuses its discretion if it reaches a decision so arbitrary and
unreasonable as to amount to a clear and prejudicial error of law, or if it clearly fails to
analyze or apply the law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379,
382 (Tex. 2005). In its mandamus petition, relator failed to show that the trial court
clearly abused its discretion by sustaining any of the following: (1) the objections by G2
Partners, LLC that the document request in the subpoena is overly broad, unduly
burdensome, and constitutes a “fishing expedition,” and (2) the objections by the real party
in interest that the document request in the subpoena is not confined to claims and injuries
alleged or issues relevant to the underlying lawsuit and constitutes a “fishing expedition.”

       Accordingly, we deny relator’s petition for writ of mandamus.




                                          PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.




                                             2